 Connell Foley LLP
 One Newark Center
 1085 Raymond Boulevard
 Nineteenth Floor
 Newark, NJ 07102
 (973) 436-5800
 Attorneys for Plaintiff, Days Inns Worldwide, Inc.

                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY


   DAYS INNS WORLDWIDE, INC., a
   Delaware Corporation,                            Civil Action No. 2:18-cv-12192 (SDW)(LDW)
                    Plaintiff,                         FINAL JUDGMENT BY DEFAULT
   V.


  SARJUDAS ENTERPRISES, LLC, a Texas•
  limited liability company; NAVNIT PATEL,
  an individual; and SUNITA PATEL, an
  individual,

                    Defendants.


            This matter having been opened to the Court by plaintiff, Days Inns Worldwide, Inc.

(“DIW”), by its attorneys, Connell Foley LLP, seeking the entry of final judgment by default

against defendants, Sarjudas Enterprises, LLC, Navnit Patel and Sunita Patel (collectively

“Defendants”), pursuant to Fed. R. Civ. P. 55(b)(2); and it appearing that the Complaint in this

matter was filed on July 30, 2018, seeking damages as a result of the breach of a franchise

agreement between DIW and Defendants; and service of the Summons and Complaint having

been effectuated with respect to Defendants on August 30, 2018 via certified and regular mail

pursuant to Fed. R. Civ. P. 4(e)(1); and Defendants having failed to Answer or otherwise respond

to the Complaint; and it appearing that default was duly noted by the Clerk of the Court against




4900516-1
 Defendants on October 18, 2018 for their failure to plead or otherwise defend in this action; and

 the Court having reviewedtthe papers; and g       cause having been shown:

            ITlSonthis    ‘1dayof________________                019,

            ORDERED, ADJUDGED, AND DECREED that DIW have judgment against

 Defendants Saijudas Enterprises, LLC, Navnit Patel and Sunita Patel, jointly and severally, in the

 total amount of $91,778.03 comprised of the following:


                 a) $48,877.08 for Recurring Fees (principal plus prejudgment interest); and


                 b) $42,900.95 for liquidated damages            plus prejudgment interest).




4900516-I
